Title: To Thomas Jefferson from John Barnes, 3 August 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 3d Augst: 1802
          
          Previous to the receipt of your favr 30th. which I had the Honr. of receiving by Yesterdays Mail—I had Notice from Mr Penington (to whom your late draft on Mr Smith had been remitted to.) of Mr Smiths transmitting you their Bank post Note, which you now inclosed me—and by this Mail returned Mr Smith—of course Mr Penington will receive paymt. for your late draft.—
          
          with reference to the $198. I can have no immediate Use for it, and have accordingly credited Mr Short and debited your a/c; therefor and it rests, with Messrs: Gibson & Jefferson subject to your order. If no good Opporty. offers for Richmond soon, here is a Vessel expected to sail in abt. 10 days—by whom your Case & Box will be conveyed.
          I also Annex your July a/c Appt Ball. $5651.60—still. pointing to an increase of monthly disbursemts. 310.10 $5341.50. former Mo.—I hope and trust however, the present Mos a/c will reduce it considerably—and withal induce me—not to apply for the present Mos. Compensation—if I can possibly—do without it.
          I am Sir, your most Respectfull Obedt. Hbl Servant.
          
            John Barnes
          
          
            Tuesday Eveng.
            I have this moment recd. your Magazine to be handed Mr March.
          
        